UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1801


TERRI HAILEY, Grantor for the Estate of Jerry Scott Hailey
and Terri Hailey,

                Plaintiff - Appellant,

          and

JERRY SCOTT HAILEY, Grantor for the Estate of Jerry Scott
Hailey and Terri Hailey,

                Appellant,

          v.

BANK OF AMERICA,     N.A.;   RECONTRUST      COMPANY,   N.A.;   ALG
TRUSTEE, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00269-HEH)


Submitted:   November 17, 2011             Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terri Hailey and Jerry Scott Hailey, Appellants Pro Se.
Jontille Dionne Ray, Seth Abram Schaeffer, MCGUIREWOODS, LLP,
Richmond, Virginia; Jacob Scott Woody, MCGUIREWOODS, LLP,
Charlottesville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Terri     Hailey   and    Jerry    Scott   Hailey       appeal    the

district       court’s    order   dismissing     the   claim   filed    under    the

Truth    and    Lending    Act    and   remanding   the   remaining     claims    to

state court.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Hailey v. Bank of Am., N.A., No. 3:11-cv-00269-

HEH (E.D. Va. July 1, 2011).                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          3